DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al.(World J. Microbiol Biotechnol, 2012, 28:1327-50), Moulin et al. (Standards in Genomic Sciences, 2014, 9: 763-774), Vandamme et al.(Systematic and Applied Microbiology, vol 25 issue 4, 2002, 507-12), Lucy et al.(Applications of free living plant growth-promoting rhizobacteria(Antonie van Leeuwenhoek 86:1-25, 2004) and VonMaltzahn et al.(USAN 20150020239; 01/15/15).
Bhattacharyya et al. teach that PGPR are bacteria(Azospirillium, Burkholderia) that enhance plant growth, e.g. legumes, through symbioses and nitrogen fixation(abstract, introduction). Table 3 of Bhattacharyya et al. specifically point to the bacteria being Azospirillium brasilense. Bhattacharyya et al. teach that PGPR functions as a biocontrol agent protecting plants against a range of root pathogenic fungi(Introduction, page 128). In fact Bhattacharyya et al. at page 1331 teach that .


Claims 1-5,7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VonMaltzahn et al.(Symbiota: USAN 2015002020239;01/15/15), Voight et al.(USAN 20110165618; 7/7/11) and Neyra et al.(USPN 5697186; 12/16/97). 
Symbiota teaches a plant cultivation composition (Para. [0009]) comprising a) a bacterial species mixture comprising a Burkholderia species (Para. [0116], A purified bacterial population comprises seed-origin bacterial endophytes from one or more families selected from the group consisting of Burkholderiaceae), and Azospirilium brasilense (Para. [0118, 119]), and b) a suspension medium comprising a phosphate buffer (Para. [[0068,402-405,415,427]. Symbiota teaches at Table 1 a plant cultivation composition comprises Burkholderia phytofirmans and/or Burkholderia phytofirmans is PsJN strain. Symbiota teaches cultivation composition can be mixed with soil(para 15,20,228,239,240,280,286-7,295,297 and 506).

Symbiota teaches that sterilized wheat seeds were inoculated with 3.0x104 3.0x105 and 3.0x106 CFU/seed of endophytic microbes SYM00011, SYM00033 and SYM00057B; [0337], Based on colony counting of serial dilutions, OTU#7-GFP inoculum was at a level of 2.74x109 CFU/mL (approximately 5.08x107 CFU/seed) when applied to seeds, and following 7 days at room temperature each seed maintained about 4.44x105 CPUs per seed; [0111], The seed-origin bacterial endophyte can be cultured on a culture medium or can be adapted to culture on a culture medium; [0342], Sterile seeds were then inoculated with submerged in 0.5 OD overnight cultures [Tryptic Soy Broth] of strains SYM002S4 (a Micrococcus sp. of OTU S9), SYM00284 (a Pantoea sp. of OTU 0), SYM00290 (an Actinobacter of OTU 1S4), or SYM00292 (a Paenibacillus sp. of OTU 6) and allowed to briefly air dry).
Symbiota does not teach explicitly teach Burkholderia phymatum STM815 or Burkholderia phytofirmans PsJN strain and Azospirillum brasilense is Sp7
Voigt teaches Burkholderia phymatum STM815 as a microorganism capable of producing methyl halides (Para. [0004]. Numerous plants and fungi produce methyl halides and release them into the environment. These organisms possess the enzyme methyl halide transferases responsible for combining a chlorine, bromine or iodine ion with a methyl group of the metabolite S-adenosylmethionine ("AdoMet" or "SAM") to form the methyl halide and S-adenosyl homocysteine; [0005].  Organisms comprising a S-adenosylmethionine (SAM)-dependent methyl halide transferase (MHT) under conditions in which methyl halide is produced.
It would have been obvious to an Artisan in the field at the time of the invention to modify Symbiota with the teaching of Voigt for the purpose of providing an organism such as Burkholderia phymatum STM815 conferring insect pest resistance to a plant such as by synthesizing an organic halide, as taught by Voigt (Para. [0004]. Numerous plants and fungi produce methyl halides and release them into the environment. These organisms contain methyl halide transferases that combine a chlorine, bromine or iodine ion with a methyl group of the metabolite S-adenosylmethionine ("AdoMet" or "SAM") to form the methyl halide and S-adenosyl homocysteine). In addition it would have been obvious to combine Burkholderia phymatum STM815 with Azospirilium brasilense since Symbiota at Table 1 suggest the combination of Burkholderia phymatum genera with Azospirilium brasilense.    
Neyra teaches microbial plant inoculating compositions (Col. 2, Lns. 25-30, In accordance with the present invention, a simple, rapid method is provided for producing a crop inoculant for delivery of agriculturally beneficial microorganisms), comprising Azospirillum brasilense Sp7 (Col. 5, Lns. 25-40). Bacteria such as Azospirillum and/or Rhizobium are induced to flocculate by growing them under specific culture conditions. Floes produced under such conditions are of a macroscopic, rather than microscopic nature, forming large clumps that can be separated from the culture medium. Azospirillum brasilense and Azospirillum lipoferum are known to grow well in culture media on a variety of carbon sources, and either species can be utilized in the instant invention. A variety of cultured strains of A. brasilense and A. lipoferom are available. A. brasilense Sp7 (ATCC Accession No. 29145) and A. lipoferum 59b (ATCC Accession No. 29707) can be obtained from the American Type Culture Collection).
It would have been obvious to an Artisan in the field at the time of the invention to modify Symbiota-Voight with the teaching of Neyra for the purpose of using bacteria that flocculate to form an easily prepared inoculum as taught by Neyra (Col. 5, Lns. 25-30, Note, the floes are produced under such conditions are of a macroscopic, rather than microscopic nature, forming large clumps that can be easily separated from the culture medium). The data in the Specification appears to lack a showing of unexpected data for the combination of Azospirilium brasilense and  Burkholderia phymatum over the individual bacteria. With respect to the 30-40% of each bacterial species, an Artisan in the field would have been expected to determine the most effective bacterial species concentration of each bacterial species in order to the most effective composition for  plant cultivation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "bacterial species are present in about 1:1:1" in lines 1-2 has no antecedent basis in clams 1 and 2 since there is no third bacterial species in claims 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10513681. Although the claims at issue are not identical, they are not patentably distinct from each other because both the USAN and USPN make claim to a plant cultivation composition comprising instant   Burkholderia phymatum strain STM815, Burkholderia phytofirmans strain PsJN,
Azospirillium brasilense strain Sp7  in a mixture plus a suspension medium. USPN and USAN claims differ in scope. While instant independent claim 1 is broader in scope than instant USAN claims. The USPN independent claim 1 encompasses the USAN dependent claims where the strains are present in the mixture in a concentration of 30-40% rendering the instant claims obvious over the USPN claims. Both claim sets make claim to the same cfu for each strain, the strains being in a 1:1:1 ratio, the cultivation composition comprising bacillus and phosphate or sulfate buffer. 


Election Status
Upon allowance of the product claims, the method of use claims of similar scope will be rejoined. The elected invention of Group I to a plant cultivation composition comprising Azospirilium brasilense, Burkholderia phymatum and suspension agent is not allowable. See rejection above.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616